EXHIBIT 10.1 2008 DIRECTOR FEES NATIONAL PENN BANCSHARES 2008 Outside Directors only Retainers:Board members must attend in person or by phone 75% of meetings (Board and Committee Meetings combined) to be paid retainer. Committees include:Audit, Executive, Compensation, Nominating/Corp. Governance. Chairperson of Audit Committee Chairperson of Executive Committee Chairperson of Compensation Committee Chairperson of Nominating/Corporate Governance Committee Chairperson of Risk Committee Additional Retainer – Lead Independent Director All Other Board Members $16,200 $13,700 $13,700 $13,700 $13,700 $10,000 $11,200 Meeting Fees (per meeting attended) (Monthly Meetings) $1,000 Committee Fees (per meeting attended) Audit Committee members, including Chairperson Audit Committee Meeting by Conference Call Chairperson of Audit Committee also receives fee per phone meeting with accountants Audit Committee Chairperson attendance at Subsidiary Board Meeting Audit Committee Members attendance at Executive Disclosure Committee meeting All Other Committee Members, including Chairperson (Executive, Compensation, Nominating/Corp Governance and Risk) All Other Committee Phone Meetings IT Subcommittee $750 $750 $250 $750 $750 $500 $500 $500 Director Education $750 per day, (includes travel day) Strategic Planning Meeting Day #1 $1,000 Board Mtg Fee $500 Strat. Plan Mtg. Day #2 $500 Strat Plan Mtg. NATIONAL PENN BANK Outside Directors only (per meeting attended) Board meetings (held quarterly) Phone meeting Travel expense allowance-annual $1,000 $1,000 $500 DIRECTOR EMERITUS This retainer covers all meetings attended. Includes Bank and Bancshares Board Meetings and any committee meetings the director emeritus may attend. $2,000 6 NATIONAL PENN BANK 2008 ADVISORY BOARDS Outside directors only Philadelphia Region Advisory Board Berks County Advisory Board Manufacturing Group Advisory Board FirstService Bank HomeTowne Heritage Advisory Board Peoples First Nittany Bank KNBT Advisory Board N/A $250 per mtg $250 per mtg $250 per mtg $6,000/Yr. N/A $18,000/Yr $25,000/Yr NATIONAL PENN INVESTORS TRUST COMPANY Outside directors only Retainer for all non-bank board members Chairperson Board Meetings Phone Meetings $1,000 $750 per mtg $500 per mtg $500 per mtg CHRISTIANA BANK AND TRUST COMPANY Outside Directors only (per meeting attended) Audit Committee members, including Chairperson Trust Committee, including Chairperson Travel expense allowance-annual $1,000 per mtg $750 per mtg $500 per mtg $500 7
